     Case 2:17-cv-02893-GGG-DMD Document 105 Filed 12/23/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 SIMON FINGER, M.D.                                  :
                                                     :
 VERSUS                                              :   CIVIL ACTION
                                                     :
 HARRY R. JACOBSON, M.D., DOUGLAS                    :   NO. 17-CV-02893-GGG-DMD
                                                     :
 L. KOPPANG, JR., STEVEN T. JOHNSON,                 :   SECTION: “T”(3)
 MEDCARE INVESTMENT                                  :
 CORPORATION, AND                                    :
 CARDIOVASCULAR CARE GROUP, INC.


    EX PARTE MOTION FOR EXPEDITED CONSIDERATION OF DEFENDANTS’
                     MOTION TO STRIKE AND MOTION IN LIMINE

       NOW INTO COURT, through undersigned counsel, come Defendants, Harry R.

Jacobson, M.D., Douglas L. Koppang, Jr., Steven T. Johnson, MedCare Investment Fund V, L.P.,

and Cardiovascular Care Group, Inc. (collectively “Defendants”), and respectfully file this Ex

Parte Motion for Expedited Consideration of Defendants’ Motion to Strike and Motion in Limine.

[R. Doc. 104]. As set forth in Defendants’ underlying motion [R. Doc. 104], Plaintiff, Dr. Simon

Finger (“Dr. Finger”) has violated the Court’s orders regarding Initial Disclosures, expert reports,

and discovery, and Defendants have requested that Dr. Finger’s belated disclosures and experts be

stricken from the record and the evidence in support thereof be suppressed at trial.

       On December 16, 2019, the parties engaged in a court-ordered mediation that did not result

in a settlement of their issues. Trial is currently set for February 4, 2020. Because the parties have

not yet resolved this dispute, they must now move forward with trial preparation, and time is of

the essence. Accordingly, Defendants respectfully request expedited consideration of its Motion

to Strike and Motion in Limine.

       WHEREFORE, Defendants respectfully request that the Court expeditiously consider its

Motion to Strike and Motion in Limine.
     Case 2:17-cv-02893-GGG-DMD Document 105 Filed 12/23/19 Page 2 of 2



                                           Respectfully submitted,

                                           TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P.
                                           By:/s/ Jonathan A. Moore___________
                                             Brett P. Furr (#17572)
                                             Thomas R. Peak (#14300)
                                             Jonathan A. Moore (#34686)
                                             450 Laurel Street, 8th Floor (70801)
                                             P.O. Box 2471
                                             Baton Rouge, LA 70821
                                             Phone: (225) 387-3221
                                             Fax: (225) 346-8049
                                             Brett.furr@taylorporter.com
                                             Tom.peak@taylorporter.com
                                             Jonathan.moore@taylorporter.com
                                             Counsel for Defendants



                                          CERTIFICATE

       The undersigned hereby certifies that on this 23rd of December, 2019, a true and correct

copy of the aforementioned motion was filed electronically with the Clerk of Court using the

CM/ECF filing system. Notice of this filing will be sent by operation of the court’s electronic

filing system to all counsel of record.

                                                     /s/ Jonathan A. Moore
                                                     Jonathan A. Moore




                                                 2
